1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   EDMOND NEAL,                         )     Case No. CV 19-10208 FMO (AFMx)
                                          )
12                    Plaintiff,          )
                                          )
13              v.                        )     JUDGMENT
                                          )
14   3179 LOS FELIZ PARTNERS LLC, et al., )
                                          )
15                    Defendants.         )
                                          )
16                                        )

17          IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19   Dated this 6th day of April, 2020.

20
                                                                     /s/
21                                                         Fernando M. Olguin
                                                         United States District Judge
22

23

24

25

26

27

28
